DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 102515564 A) (English machine translation provided herein).
Regarding claim 1, Fang discloses an electrochromic material (machine translation; [0002]) comprising a nanostructure (machine translation; [0027]-[0042]; NiO nanowire array film) comprising a nickel oxide wire (machine translation; [0027]-[0042]; NiO nanowire array film) with a one-dimensional shape (machine translation; [0027]-[0042]; NiO nanowires are one-dimensional, i.e., not tubular) that is three-dimensionally interconnected (machine translation; [0027]-[0042]; the ITO glass three dimensionally interconnects the nanowires), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (machine translation; [0012]) which overlaps with the claimed range of about 1 nanometer to about 8 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range because it is a known thickness suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Fang discloses all the limitations of the electrochromic material above and further disclose wherein the nanostructure material is porous (machine translation; [0033]; nanoporous template).
Regarding claim 3, modified Fang discloses all the limitations of the electrochromic material above and further disclose wherein the nanostructure is a nanoporous structure (machine translation; [0033]; nanoporous template).
Regarding claim 4, modified Fang discloses all the limitations of the electrochromic material above and further disclose wherein a pore size of the nanostructure is 1 nanometer to 100 nanometers (machine translation; [0033]; nanoporous template) which overlaps with the claimed range of less than or equal to about 10 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a pore size of the nanostructure in Fang which overlaps with the claimed range because it is a known pore size suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Fang discloses all the limitations of the electrochromic material above and further discloses an optical device comprising the electrochromic material (machine translation; [0041]).
Regarding claim 23, modified Fang discloses all the limitations of the optical device above and further discloses an electronic device comprising the optical device (machine translation; [0021]).
Regarding claim 24, modified Fang discloses all the limitations of the electrochromic material above and further disclose wherein the thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (machine translation; [0012]) which overlaps with the claimed range of about 3 nanometers to about 7 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range because it is a known thickness suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 13-16, 18-20, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. "Efficient electrochromic devices made from 3D nanotubular gyroid networks" (previously cited on the IDS dated 1/15/2020) and further in view of Fang et al. (CN 102515564 A) (English machine translation provided herein).
Regarding claim 1, Scherer discloses an electrochromic material (Fig. 1) (P3006: C1) comprising a nanostructure comprising a nickel oxide tube which is three-dimensionally interconnected (Fig. 1) (P3006: C1; a hollow NKE NiO network - nanotubular array).
Scherer does not disclose wherein the nanostructure comprises a nickel oxide wire with a one-dimensional shape, wherein a thickness of the nickel oxide wire is about 1 nanometer to about 8 nanometers.
Fang teaches an electrochromic material (machine translation; [0002]) comprising a nanostructure (machine translation; [0027]-[0042]; NiO nanowire array film) comprising a nickel oxide wire (machine translation; [0027]-[0042]; NiO nanowire array film) with a one-dimensional shape (machine translation; [0027]-[0042]; NiO nanowires are one-dimensional, i.e., not tubular) that is three-dimensionally interconnected (machine translation; [0027]-[0042]; the ITO glass three dimensionally interconnects the nanowires), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (machine translation; [0012]) which overlaps with the claimed range of about 1 nanometer to about 8 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range and utilize the nanowire of Feng in lieu of the nanotube of Scherer because it is a known component suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure is porous (Scherer; P3006: Fig. 1: Caption for A6; a porous NiO nanotubular array with DG morphology).
Regarding claim 3, modified Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure is a nanoporous structure or a mesoporous structure (Scherer; P3007: Fig. 2: Caption for E; scale bar: 50 nm).
Regarding claim 4, modified Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (Scherer; P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein a pore size of the nanostructure is less than or equal to about 10 nanometers.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of modified Scherer to have the claimed pore size because the electrochromic material of modified Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (Scherer; P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein a surface area of the nanostructure is greater than or equal to about 100 square centimeters per gram.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of modified Scherer to have the claimed surface area because the electrochromic material of modified Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (Scherer; P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein the nanostructure is a triply periodic bicontinuous structure.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of modified Scherer to have the claimed triply periodic bicontinuous structure because the electrochromic material of modified Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure has a gyroid network morphology (Scherer; P3009: C1; a 3D periodic, highly interconnected, nanotubular NiO gyroidstructure).
Regarding claim 13, Scherer discloses an electrochromic device (P3008: C1) comprising a first electrode (P3007: Fig. 2; FTO/NiO) and a second electrode (P3007: Fig. 2; FTO) facing each other (P3007: Fig. 2; transparent electrochromic device consisting of a FTO/NiO/KOH(aq)/FTO layer sequence and an Ag/AgCl wire as reference electrode), an electrochromic material disposed on the first electrode (P3007: Fig. 2; FTO/NiO), and an electrolyte between the first electrode and the second electrode (P3007: Fig. 2; KOH), wherein the electrochromic material comprises a nanostructure comprising a nickel oxide tube which is three-dimensionally interconnected (Fig. 1) (P3006: C1; a hollow NKE NiO network - nanotubular array).
Scherer does not disclose wherein the nanostructure comprises a nickel oxide wire with a one-dimensional shape, wherein a thickness of the nickel oxide wire is about 1 nanometer to about 8 nanometers.
Fang teaches an electrochromic material (machine translation; [0002]) comprising a nanostructure (machine translation; [0027]-[0042]; NiO nanowire array film) comprising a nickel oxide wire (machine translation; [0027]-[0042]; NiO nanowire array film) with a one-dimensional shape (machine translation; [0027]-[0042]; NiO nanowires are one-dimensional, i.e., not tubular) that is three-dimensionally interconnected (machine translation; [0027]-[0042]; the ITO glass three dimensionally interconnects the nanowires), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (machine translation; [0012]) which overlaps with the claimed range of about 1 nanometer to about 8 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range and utilize the nanowire of Feng in lieu of the nanotube of Scherer because it is a known component suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Scherer discloses all the limitations of the electrochromic device above and further discloses wherein the nanostructure is a nanoporous structure or a mesoporous structure (Scherer; P3007: Fig. 2: Caption for E; scale bar: 50 nm).
Regarding claim 15, modified Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a pore size of the nanostructure is less than or equal to about 10 nanometers.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of modified Scherer to have the claimed pore size because the electrochromic device of modified Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, modified Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a surface area of the nanostructure is greater than or equal to about 100 square centimeters per gram.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of modified Scherer to have the claimed surface area because the electrochromic device of modified Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein the nanostructure is a triply periodic bicontinuous structure.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of modified Scherer to have the claimed triply periodic bicontinuous structure because the electrochromic device of modified Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Scherer discloses all the limitations of the electrochromic device above and further discloses wherein the nanostructure has a gyroid network morphology (Scherer; P3009: C1; a 3D periodic, highly interconnected, nanotubular NiO gyroidstructure).
Regarding claim 20, modified Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (Scherer; P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (Scherer; P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (Scherer; P3006: Fig. 1: Caption for A; 6. Thermal oxidation) (Fang; machine translation; [0012]), wherein a thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since modified Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a contrast ratio of the electrochromic device at 550 nanometers is greater than or equal to about 80:1.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of modified Scherer to have the claimed contrast ratio because the electrochromic device of modified Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Scherer discloses all the limitations of the electrochromic material above and further discloses an optical device (Fig. 2H) (P3008: C1).
Regarding claim 24, modified Scherer discloses all the limitations of the electrochromic material above and further disclose wherein the thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]) which overlaps with the claimed range of about 3 nanometers to about 7 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range and utilize the nanowire of Feng in lieu of the nanotube of modified Scherer because it is a known component suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 25, modified Fang discloses all the limitations of the electrochromic device above and further disclose wherein the thickness of the nickel oxide wire is 5 nanometers to 100 nanometers (Fang; machine translation; [0012]) which overlaps with the claimed range of about 3 nanometers to about 7 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the nickel oxide wire in Fang which overlaps with the claimed range and utilize the nanowire of Feng in lieu of the nanotube of modified Scherer because it is a known component suitable for the intended purpose of forming an electrochromic material and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. "Efficient electrochromic devices made from 3D nanotubular gyroid networks" (previously cited on the IDS dated 1/15/2020) and Fang et al. (CN 102515564 A) (English machine translation provided herein) as applied to claims 1 and 13 above, and further in view of Noh et al. (US 20130033735 A1).
Regarding claim 21, modified Scherer discloses all the limitations of the electronic device above but does not disclose an electronic device comprising the electrochromic device.
Noh teaches an electronic device (Noh; [0040], [0148]) comprising an electrochromic device (Noh; Fig. 1; 100) comprising a first electrode (Noh; Fig. 1; 22) and a second electrode (Noh; Fig. 1; 12) facing each other (Noh; Fig. 1), an electrochromic material (Noh; Fig. 1; 51) on the first electrode (Noh; Fig. 1), an electrolyte between the first electrode and the second electrode (Noh; Fig. 1; 31, 33), wherein the electrochromic material may comprise nickel oxide out of a list of other materials (Noh; [0097]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrochromic device of modified Scherer with the electronic device of Noh because it was a known electronic device suitable for the intended purpose utilizing an electrochromic device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 23, modified Scherer discloses all the limitations of the optical device above but does not disclose an electronic device comprising the optical device.
Noh teaches an electronic device (Noh; [0040], [0148]) comprising an optical device (Noh; Fig. 1; 100) comprising an electrochromic material (Noh; Fig. 1; 51), wherein the electrochromic material may comprise nickel oxide out of a list of other materials (Noh; [0097]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the optical device of modified Scherer with the electronic device of Noh because it was a known electronic device suitable for the intended purpose utilizing an optical device and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 13-16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724